Citation Nr: 1230356	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  10-18 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to July 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran provided testimony at a July 2012 hearing before the undersigned Acting Veterans Law Judge, held at the St. Petersburg, Florida RO.  A transcript of the hearing is associated with the claims file

The issue of service connection for a breathing disorder has been raised by the record (see May 2010 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran's service treatment records and personnel records appear to have been destroyed in the fire at the National Personnel Records Center during the 1970s.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases). 

The Veteran seeks service connection for a bilateral foot disorder; however no medical treatment report from any source - that is of record to date - objectively gives evidence of a current assessed pathology for the bilateral feet.  The Veteran has reported to VA a variety of assessments and symptoms, though he has not reported the name of the clinician who reached the diagnoses.  At his hearing, the Veteran reported he had neuropathy and numbness and then referred to having cold weather injuries.  In a May 2009 statement, he described difficulty wearing boots, needing cream and having skin that flaked off his feet, while, in an October 2009 statement, he referred to instances in service when his feet got wet, then frozen, and then did not have an opportunity to dry.  

VA treatment records in the claims file span from July 2008 to October 2009 from VA medical facilities in Minnesota.  The RO noted in the March 2010 statement of the case that it had reviewed VA treatment records from the VAMC at West Palm Beach, which are not in the record for the Board's review.  All VA treatment records, from the VA facilities in Minnesota and any from Florida-based facilities, must be obtained and included in the record.  

The Veteran and his representative reported he had received private foot massage treatment for his bilateral feet disorder from a program of the City of New Hope, Minnesota, and that these records were available.  See April 2010 substantive appeal.  In July 2008 the Veteran underwent an initial comprehensive wellness evaluation at the VA facility in Minnesota.  The clinician noted the names of the Veteran's private physicians, who comanaged his care, and this list included a Dr. Tim Pryor (no specialty indicated) and the name of a private neurologist, Dr. Banjoko.  Further, in a December 2008 VA treatment report, the Veteran's history of having chronic left knee pain from work-related degenerative joint disease with meniscus ligament tears was noted.  (The July 2008 initial wellness evaluation noted a history of numerous knee surgeries in the past).  As such a history may be evidence of extensive medical treatment for the left leg, and as the Veteran has reported that he has experienced continuous symptoms of his left and right foot disorder since his discharge from service in 1957, these private treatment records should be requested as they may contain relevant evidence of the symptoms and any assessment related to the Veteran's bilateral feet, or to the left foot.  Every effort should be made to obtain these private treatment records and include them in the claims file.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 (1992)

If, and only if, objective evidence of an assessed pathology of the bilateral feet is added to the claims file, then, a VA examination is warranted to address the nature and etiology of his claimed bilateral foot disorder.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should obtain from the VA medical facilities in Minnesota and West Palm Beach, Florida all outstanding medical records, which pertain to the bilateral feet or bilateral lower extremities. to the present date.  The Board notes records from Minnesota from July 2008 to October 2009 are already of record.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If the records are unavailable, this should be documented in the claims file.

2.  Request the Veteran to identify all records of non-VA health care providers who have provided treatment for his bilateral feet and bilateral lower extremities.  The Veteran reported to VA clinicians in July 2008 that Dr. Banjoko was his neurologist and that he received medical treatment from Dr. Tim Pryor.  The Veteran and his wife also reported he received private foot massages from a program of the City of New Hope, Minnesota.  

After obtaining any appropriate authorizations for release of medical information, the RO should obtain any identified records that have not been previously received into the claims file from each health care provider the Veteran appellant identifies.  Document for the record any negative responses.

The Veteran should also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC. 

3.  If, and only if, medical treatment reports requested above contain an assessed pathology of the bilateral feet, then the RO should schedule the Veteran for a VA examination, with an appropriate examiner, to determine the nature and likely etiology of the claimed bilateral foot disorder.  

In conjunction with the examination, the examiner must review the entire claims file, including a complete copy of this remand. 

Based upon the claims file review, the Veteran's subjective reports, and the examination findings, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current bilateral foot disorder is due an event of his active service.  The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached. 

4.  After ensuring that all remand instructions have been complied with in full, the RO/AMC must readjudicate the issue on appeal.  If the benefit is not granted in full, the Veteran and representative must be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



